Citation Nr: 1542689	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus, which he asserts are directly related to excessive noise exposure during his military service.

Although there are no findings or diagnoses of hearing loss or tinnitus shown in service treatment records, including at separation examination, the Veteran's DD Form 214 lists his military occupational specialty (MOS) as a light vehicle driver, a specialty likely associated with some noise exposure.  See VBA Fast Letter 10-35 (September 2010).  Thus, the Board concedes the Veteran's exposure to hazardous noise in service.  See 38 U.S.C.A. § 1154(a) (West 2014).  

In addition, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). Hensley v. Brown, 5 Vet. App. 155 (1993).  

In this case, the Veteran's military duties as a light truck driver raise significant medical questions regarding whether his current hearing loss and tinnitus may be related to service.  Because the evidence of record does not necessarily provide a clear picture of any relationship between the Veteran's current hearing problems and his military service, a medical opinion is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history of any noise exposure, both during and after service, as well as the onset and progression of relevant symptoms.  All indicated tests and studies, including audiological testing, should be performed, and the examiner should review the results of any testing prior to completing the report. 

The audiologist should provide numeric interpretation of the audiogram and should set forth numeric values for the pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz, as well as the speech recognition scores (Maryland CNC test). 

Based on the Veteran's history, and comprehensive review of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any hearing loss and tinnitus diagnosed on examination are of service onset or otherwise related thereto.

In providing this opinion the audiologist should presume that the Veteran did sustain some exposure to hazardous noise during service as a result of his time as a light truck driver.  If it is the audiologist's opinion that the hearing loss and tinnitus are the result of any other process not related to in-service noise exposure, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss and/or tinnitus.  He/she should comment on the likelihood that the Veteran's current hearing problems and/or tinnitus are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.  

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

2.  After the above actions are completed in compliance with the terms of this remand, the claims should be readjudicated.  If the claims are not fully granted, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded an opportunity to respond.  Thereafter, the claims file should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

